Citation Nr: 0930087	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  06-33 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased disability rating for service-
connected chronic bronchitis, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. McKenzie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to June 
1972 and from November 1974 to October 1975.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.  That decision continued a 10 percent 
evaluation for the Veteran's service-connected chronic 
bronchitis, effective from June 8, 1972.   The Veteran 
appealed that decision to BVA, and the case was referred to 
the Board for appellate review.  

The Veteran testified before the undersigned Acting Veterans 
Law Judge at a personal hearing conducted at the Detroit, 
Michigan, RO in October 2007.  A copy of the hearing 
transcript is of record and has been reviewed.

The claim for an increased rating for the Veteran's chronic 
bronchitis was previously remanded to the Board in October 
2008.  Such directives having been accomplished, this claim 
is again before the Board for adjudication.  See Stegall v. 
West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran's service-connected chronic bronchitis is 
manifested by shortness of breath, coughing with purulent 
sputum, wheezing, rhonchi, occasional fever and daily use of 
respiratory medication.

2.  Prior to December 20, 2005, the Veteran's bronchitis was 
manifested by Forced Expiratory Volume in one second (FEV-1) 
of percent of predicted value and ratio of Forced Expiratory 
Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 
76 percent of predicted value.  

3.  Since December 20, 2005, the Veteran's bronchitis has not 
been manifested by FEV-1 less than 70 percent predicted; FEV-
1/FVC of less than 70 percent predicted; or Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO (SB)) of less than 66 percent predicted.  

4.  The evidence does not show that the Veteran's service-
connected chronic bronchitis is so exceptional or unusual 
that referral for extraschedular consideration by designated 
authority is required.


CONCLUSIONS OF LAW

1.  Prior to December 20, 2005, the criteria for an increased 
disability rating of 30 percent, but no greater, is warranted 
for the Veteran's service-connected chronic bronchitis have 
been met.  38 U.S.C.A § 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321. 4.1, 4.2, 4.7, 4.10, 4.97, Diagnostic Code 6600 
(2006).

2.  From December 20, 2005, the criteria for an increased 
disability rating in excess of the currently assigned 10 
percent for the Veteran's service-connected chronic 
bronchitis have not been met.  38 U.S.C.A § 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321. 4.1, 4.2, 4.7, 4.10, 4.97, 
Diagnostic Code 6600 (2008).

3.  Application of extraschedular provisions for the service-
connected chronic bronchitis is not warranted.  38 C.F.R. § 
3.321(b) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the Veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. The Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the Veteran's claim for an increased 
rating for his service-connected chronic bronchitis.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  This was codified by 38 C.F.R. § 3.159(b)(1).  In 
2008 however, this regulation was revised to remove the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  See 73 
Fed. Reg. 23, 353-23, 356 (April 30, 2008). 

Prior to initial adjudication of the Veteran's claim, a 
letter dated in December 2005 fully satisfied the duty to 
notify provisions elements two and three.  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2008); 
Quartuccio, at 187; Pelegrini II.  In order to satisfy the 
first Pelegrini II element for an increased-compensation 
claim, section 5103(a) compliant notice must meet the four 
part test laid out in Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  Such notice was sent in an October 2008 letter.  
Although this letter was not sent prior to initial 
adjudication of the Veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice in 
October 2008.  His claim was subsequently readjudicated and a 
supplemental statement of the case (SSOC) was provided to the 
Veteran in June 2009.  See Prickett v. Nicholson, 20 Vet. 
App. 370 (2006).

The notice letter dated in October 2008 also informed the 
Veteran of how VA determines the appropriate disability 
rating or effective date to be assigned when a claim is 
granted, consistent with the holding in Dingess/Hartman v. 
Nicholson.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VA amended the ratings schedule concerning respiratory 
conditions effective October 6, 2006.  The Veteran was 
provided notice of the change in regulations in the October 
2006 statement of the case (SOC) and the claim was 
subsequently adjudicated in the June 2009 SSOC.  See 
Prickett, 20 Vet. App. at 370.

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  The Board notes that one of 
the directives in the October 2008 remand was for the RO or 
AMC to obtain the names and addresses of all medical care 
providers, both VA and private, who treated the Veteran for 
his bronchitis since July 2006.  After securing the necessary 
releases, the RO was to obtain these treatment records.  In a 
July 2009 statement by the Veteran's representative, the 
representative noted that updated treatment records had not 
been added to the Veteran's claims file.  However, in a 
statement submitted by the Veteran in October 2008, he did 
not provide the names and addresses of any private medical 
providers where he was receiving treatment for his bronchitis 
and he did not identify a VA Medical Center (VAMC) where he 
was receiving treatment for bronchitis.  The duty to assist 
is not always a one-way street.  If the Veteran wants help, 
he cannot passively wait for it in those circumstances where 
he may or should have information that is essential in 
obtaining the putative evidence.  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  The Board finds that the duty to 
assist is satisfied on this point.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. § 3.327(a) (2008).  The RO 
provided the Veteran appropriate VA examinations in December 
2005 and February 2009.  The Veteran's representative 
contends that because updated treatment records had not been 
added to the Veteran's claim file, the February 2009 VA 
examiner reviewed an incomplete claims file and therefore the 
examination is inadequate.  However, as previously discussed, 
the Board finds that its duty to assist has been fulfilled 
regarding the duty to obtain treatment records on behalf of 
the Veteran.  There is no objective evidence indicating that 
there has been a material change in the severity of the 
Veteran's service-connected chronic bronchitis since he was 
last examined.  See 38 C.F.R. § 3.327(a) (2008).  The 
December 2005 and February 2009 VA examination reports are 
thorough and supported by VA outpatient treatment records.  
The examinations in this case are adequate upon which to base 
a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007) (when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield, 19 Vet. App. at 103, 
Mayfield, 444 F.3d at 1328.

II. The Merits of the Claim

The Veteran's service-connected chronic bronchitis is 
currently evaluated as 10 percent disabling under 38 C.F.R. § 
4.97, Diagnostic Code 6600 (2008).  The Veteran contends that 
the symptomatology of his service-connected disability is 
more severe than contemplated by the currently assigned 10 
percent rating evaluation.

A rating decision in August 1972 granted service connection 
for chronic bronchitis and assigned a 10 percent rating 
effective June 8, 1972.  Since the 10 percent rating has been 
in effect for more than 20 years, the rating is protected by 
law against reduction.  See 38 C.F.R. § 3.951 (2008).

Relevant law and regulations

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions in civilian 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbation or illness proportionate to 
the severity of the several grades of disability.  See 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  

Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2008).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the Veteran.  See 38 
C.F.R. § 4.3 (2008).  However, the evaluation of the same 
disability under various diagnoses, known as pyramiding, is 
to be avoided.  See 38 C.F.R. § 4.14 (2008). 

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Any 
change in Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  In this case, the Board has considered 
whether another rating code is "more appropriate" than the 
ones used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 
414 (1995).

Where an award of service connection for a disability has 
been granted and the assignment of an initial rating for that 
disability is disputed, separate ratings can be assigned for 
separate periods of time based on the facts found; in other 
words, the ratings may be "staged."  See Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  A disability may require re-
rating in accordance with changes in a Veteran's condition.  
It is essential, in determining the level of current 
impairment, that the disability be considered in the context 
of the entire recorded history.  See 38 C.F.R. § 4.1 (2008); 
see also Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
However where, as in this case, entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

The Board notes that if VA's adjudication of an increased 
rating claim is lengthy, a claimant may experience multiple 
distinct degrees of disability that would result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision on that claim is made.  
Thus, VA's determination of the "present level" of a 
disability may result in a conclusion that the disability has 
undergone varying and distinct levels of severity throughout 
the entire time period the increased-rating claim has been 
pending.  Cf. McClain v. Nicholson, 21 Vet. App. 319, 323 
(2007) (Board finding that veteran had disability "at some 
point during the processing of his claim," satisfied service 
connection requirement for manifestation of current 
disability); see also Moore v. Nicholson, 21 Vet. App. 211, 
216-217 (2007).  In Hart v. Mansfield, 21 Vet. App. 505 
(2007), the Court found no basis for drawing a distinction 
between initial ratings and increased rating claims for 
applying staged ratings.  Accordingly, it was held that 
ratings are appropriate for an increased rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  

Assignment of a diagnostic code

The Veteran's chronic bronchitis is currently rated under 38 
C.F.R. § 4.97, Diagnostic Code 6600 (2008).  Diagnostic Code 
6600 is deemed by the Board to be the most appropriate 
because it pertains specifically to the diagnosed disability 
in the Veteran's case [chronic bronchitis].  The Board notes 
that Diagnostic Code 6601 [bronchiectasis] does not apply to 
the Veteran's claim as he does not carry this diagnosis.  See 
38 C.F.R. § 4.97, Diagnostic Code 6601 (2008).  The Board can 
identify nothing in the evidence to suggest that another 
Diagnostic Code would be more appropriate and neither the 
Veteran, nor his representative, has requested that another 
diagnostic code be used.  Accordingly, the Board concludes 
that the Veteran is appropriately rated under Diagnostic Code 
6600.

Regulation Change

During the pendency of the appeal, VA amended the ratings 
schedule concerning respiratory conditions effective October 
6, 2006.  VA added provisions that clarify the use of 
pulmonary function tests in evaluating respiratory 
conditions.  Special provisions for the application of 
evaluation criteria for diagnostic codes 6600, 6603, 6604, 
6825-6833, and 6840-6845 are codified at 38 C.F.R. § 4.96(d).  
The provision states that:

(1) Pulmonary function tests are required to evaluate 
respiratory conditions except: (i) when the results of a 
maximum exercise capacity test are of record and are 20 
ml/kg/min or less. If a maximum exercise capacity test 
is not of record, evaluation should be based on 
alternative criteria; (ii) when pulmonary hypertension 
(documented by an echocardiogram or cardiac 
catheterization), cor pulmonale, or right ventricular 
hypertrophy has been diagnosed; (iii) when there have 
been one or more episodes of acute respiratory failure; 
(iv) or when outpatient oxygen therapy is required.

(2) If the Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) test is 
not of record, evaluation should be based on alternative 
criteria as long as the examiner states why the DLCO 
(SB) test would not be useful or valid in a particular 
case.

(3) When the pulmonary function tests are not consistent 
with clinical findings, evaluation should be based on 
the pulmonary function tests unless the examiner states 
why they are not a valid indication of respiratory 
functional impairment in a particular case.

(4) Post-bronchodilator studies are required when 
pulmonary function tests are done for disability 
evaluation purposes except when the results of pre-
bronchodilator pulmonary function tests are normal or 
when the examiner determines that post-bronchodilator 
studies should not be done and states why.

(5) When evaluating based on pulmonary function tests, 
post-bronchodilator results are to be used unless the 
post-bronchodilator results were poorer than the pre-
bronchodilator results. In those cases, the pre-
bronchodilator values should be used for rating 
purposes.

(6) When the results of different pulmonary function 
tests (Forced Expiratory Volume in one second (FEV-1), 
Forced Vital Capacity (FVC), etc.) are disparate (so 
that the level of evaluation would differ depending on 
which test result is used), the test result that the 
examiner states most accurately reflects the level of 
disability should be used for evaluation.

(7) If the FEV-1 and the FVC are both greater than 100 
percent, a compensable evaluation based on a decreased 
FEV-1/FVC ratio should not be assigned. 

See 38 C.F.R. § 4.96(d) (2008).  After review of the 
regulatory changes which affect the current claim, the Board 
concludes that all regulatory changes pertinent to this claim 
are nonsubstantive in nature, and merely interpret already 
existing law.  The Board notes that under the previous of 38 
C.F.R. § 4.96(d), the American Lung Association/American 
Thoracic Society Component Committee on Disability Criteria 
recommended testing for pulmonary function after optimum 
therapy and suggests that post-bronchodilator findings are 
the standard basis of comparison of pulmonary function.  See 
61 Fed. Reg. 46,723 (Sept. 5, 1996).  Therefore, under both 
the previous and current versions of 38 C.F.R. § 4.96(d), 
post-bronchodilator findings are the standard basis of 
comparison in pulmonary function testing.  Given the 
nonsubstantive nature of the regulatory changes, the Board 
finds that the Veteran will not be prejudiced by 
consideration of his claim, and a remand is therefore 
unnecessary.  The Board finds that it may proceed with a 
decision on the merits of the Veteran's claim, with 
consideration of the new regulatory changes, without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  The Veteran received notice of the change 
in the regulations in the October 2006 SOC.  The Board also 
notes that the RO considered the Veteran's claim under both 
the previous version of the regulation in the February 2006 
rating decision and the current version of the regulation in 
the June 2009 SSOC.  

Specific rating criteria

The pertinent provisions of 38 C.F.R. § 4.97, Diagnostic Code 
6600 [bronchitis, chronic] provide as follows:

100 % FEV-1 less than 40 percent of predicted value, or; 
FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 
40-percent predicted, or; maximum exercise capacity less 
than 15 ml/kg/min oxygen consumption (with cardiac or 
respiratory limitation), or; cor pulmonale (right heart 
failure), or; right ventricular hypertrophy, or; 
pulmonary hypertension (shown by Echo or cardiac 
catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy.

60% FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC 
of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent 
predicted, or; maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit).

30% FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC 
of 56 to 70 percent, or; DLCO (SB) 56- to 65-percent 
predicted.

10% FEV-1 of 71- to 80-percent predicted, or; FEV-1/FVC 
of 71 to 80 percent, or; DLCO (SB) 66- to 80-percent 
predicted.

See 38 C.F.R. § 4.97, Diagnostic Code 6600 (2008).

Schedular rating

The Veteran's chronic bronchitis is currently rated as 10 
percent disabling.  As outlined above, to obtain the next 
higher disability rating [30 percent], the Veteran must 
exhibit a FEV-1 of 56 percent to 70 percent predicted, or; 
FEV-1/FVC of 56 percent to 70 percent, or; DLCO (SB) 56 
percent to 65 percent predicted.  These criteria are 
disjunctive.

During VAMC treatment in August 2005, the Veteran reported 
having shortness of breath for multiple years which had 
become worse in the last year.  He also reported having an 
intermittent productive cough and stated that his shortness 
of breath was worse with any type of physical exertion.  See 
VAMC treatment record; August 26, 2005.  In September 2005, 
pulmonary function test results revealed a FEV-1 of 70 
percent of predicted value, with a change of 22 percent after 
bronchodilator treatment, and FEV-1/FVC of 76 percent of 
predicted value.  See VAMC treatment record; September 27, 
2005. 

During the December 2005 VA examination, the Veteran reported 
a constant to near constant cough with occasional purulent 
sputum, wheezing, and frequent dyspnea on moderate exertion.  
The Veteran stated he was not taking any medication for his 
bronchitis at that time.  Pulmonary function test results 
demonstrated FEV-1 of 79 percent of predicted value, with a 
change of 3 percent after bronchodilator treatment, and FEV-
1/FVC of 83 percent predicted.  The examiner noted a 
significant bronchodilator response, indicating possible mild 
obstructive ventilatory impairment.  See VA examination 
report; December 20, 2005.  

In December 2005, the Veteran reported that when he went 
outside he needed to cover his nose and mouth.  See VAMC 
treatment record; December 25, 2005.  In June 2006, the 
Veteran reported ongoing shortness of breath and occasional 
wheezing.  See VAMC treatment record; June 9, 2006.  

During his October 2007 Travel Board hearing, the Veteran 
reported using three different inhalers daily.  The Veteran 
stated he saw a physician once every two to three months for 
his chronic bronchitis.  The Veteran also reported shortness 
of breath when walking, coughing phlegm, coughing when lying 
on his back, and that it was difficult for him to breathe 
during the summer.  See Travel Board hearing transcript, p. 
3-10.

During his February 2009 VA examination, the Veteran reported 
coughing several times daily and that frequently his sputum 
was purulent.  The Veteran reported dyspnea on mild to severe 
exertion, wheezing once to several times daily, and 
occasional fever.  Physical examination revealed decreased 
breathing sounds, rhonchi, wheezing, persistent cough, and 
dyspnea on mild exertion.  The Veteran reported using 
respiratory medication twice daily which included two 
inhalers.  The examiner's review of the Veteran's claims file 
indicated he also suffers from asthma and that one of his 
inhalers was for asthma.  The Veteran reported less than 
weekly but at least monthly asthma attacks.  The examiner 
also noted the Veteran had left heart failure, a condition 
which the examiner stated also causes shortness of breath.  
See VA examination; February 13, 2009.  

The Veteran also reported smoking a pack of cigarettes a day 
for more than 40 years.  The examiner noted that the 
Veteran's chronic bronchitis was aggravated by cigarette 
smoking, that this was the main cause of the Veteran's 
disability, and that with continued tobacco use, his 
disability could get worse.  Pulmonary function test results 
revealed FEV-1 of 82 percent of predicted value, FEV-1/FVC of 
95 percent, and DLCO (SB) at 83 percent of predicted value.  
See id.

The Veteran's claim for an increased disability rating was 
filed on October 28, 2005.  In this case, therefore, the 
relevant time period is from October 28, 2004 to the present.  
As shown above, while the FEV-1/FVC findings in September 
2005 are not consistent with a higher evaluation, the FEV-1 
findings of 70 percent are contemplated by a 30 percent 
disability rating.  However, the September 2005 pulmonary 
function tests do now show FEV-1; FEV-1/FVC; or DLCO (SB) of 
less than 56 predicted; DLCO(SB) or a maximum oxygen 
consumption of 15 to 20 ml/kg/min as contemplated by a 60 
percent rating.  

While the September 2005 testing includes findings consistent 
with a 30 percent disability rating, the Board observes that 
subsequent medical pulmonary function during VA examinations 
on December 20, 2005, and February 13, 2009, show findings 
consistent with a 10 percent evaluation, but no greater.  In 
particular, the Board observes that neither the 2005 nor 2009 
examinations show FEV-1 of FEV-1/FVC of less than 71 degrees 
predicted or DLCO of less than 66 degrees predicted.  On the 
contrary, post bronchodilator FEV-1 was 79 percent predicted 
in 2005 and 82 percent predicted in 2009.  Similarly, post 
bronchodilator FEV-1/FVC was 83 percent of predicted value in 
2005 and 95 percent of predicted value in 2009.  DLCO was 83 
percent predicted.  In summary, the medical evidence since 
December 20, 2005, demonstrates that the Veteran exhibits 
pulmonary function test results consistent with a 10 percent 
disability rating.  The Board finds that the Veteran's 
medical history since December 20, 2005, is inconsistent with 
a 30 percent rating.  See 38 C.F.R. § 4.97, Diagnostic Code 
6600 (2008).  The Board additionally observes that there is 
no medical evidence at any time during the course of the 
appeal which suggests that a 60 percent disability rating is 
assignable.  See id.

Applying Hart to the current case, the Board concludes that a 
30 percent disability rating is warranted for the period 
prior to December 20, 2005; however, for the reasons 
discussed above, a schedular rating in excess of the 
currently assigned 10 percent is not warranted for the period 
since December 20, 2005.  In reaching this conclusion, the 
Board observes that when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991 & 
Supp. 2001). Based on the analysis above the Board finds that 
the preponderance of the evidence is against the claim for a 
rating in excess of 30 percent prior to December 20, 2005, 
and a rating in excess of 10 percent from December 20, 2005.  
Accordingly, the benefit of the doubt doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular consideration

The Board has considered the question of whether an 
extraschedular rating may be appropriate for the Veteran's 
service-connected chronic bronchitis.  See Bagwell v. Brown, 
9 Vet. App. 338, 339 (1996).

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2008), Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

Under Thun v. Peake, 22 Vet. App. 111, 115 (2008), there is a 
three-step inquiry for determining whether a Veteran is 
entitled to an extraschedular rating.  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
level of disability and symptomatology and is found to be 
inadequate, the Board must then determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the VA Under Secretary for 
Benefits or the Director of the Compensation and Pension 
Service to determine whether, to accord justice, the 
Veteran's disability picture requires the assignment of an 
extraschedular rating.

Neither the Veteran nor his representative expressly raised 
the matter of entitlement to an extraschedular rating.  The 
Veteran's contentions have been limited to those discussed 
above, i.e., that his disability is more severe than is 
reflected by the currently assigned rating.  See Brannon v. 
West, 12 Vet. App. 32 (1998) [while the Board must interpret 
a claimant's submissions broadly, the Board is not required 
to conjure up issues that were not raised by the claimant].  
Moreover, the Veteran and his representative have not 
identified any factors which may be considered to be 
exceptional or unusual with respect to the service-connected 
chronic bronchitis and the Board has been similarly 
unsuccessful.

The Board acknowledges the Veteran's statements with regard 
to how his service-connected disability has affected his 
daily life, specifically that he has not worked since 
December 2006.  The Board also acknowledges the statement by 
the Veteran's former employer that when the Veteran performed 
landscaping tasks he would get short of breath.  See letter 
from Mr. B.M. and Mrs. B.M.  During his October 2007 Travel 
Board hearing, the Veteran attributed his lack of employment 
to both his chronic bronchitis and a back disability [the 
Board notes that the Veteran is not currently service 
connected for a back disability nor has he filed a claim of 
entitlement to service connection for a back disability].  

Further, the February 2009 VA examination indicated the 
Veteran had never been hospitalized for bronchitis.  The 
objective medical evidence of record does not show that 
manifestations of the Veteran's service-connected disability 
result in a marked functional impairment in a way or to a 
degree other than that addressed by VA's Rating Schedule.  
The schedular rating criteria are designed to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  See 38 
U.S.C.A. § 1155 (West 2002).  Generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  See 38 C.F.R. § 4.1 
(2008).  Consequently, the Board concludes that referral of 
this case for consideration of an extra-schedular rating is 
not warranted.  See Bagwell, 9 Vet. App. at 338-39; Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996).


ORDER

Entitlement to an increased disability rating of 30 percent, 
but no greater, for service-connected chronic bronchitis for 
the period prior to December 20, 2005, is granted.

Entitlement to a disability rating in excess of 10 percent 
for service-connected bronchitis for the period from December 
20, 2005, is denied.  



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


